Order filed July 15, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00169-CV
                                 ____________

     KYLE TAUCH, TRANQUILITY APARTMENTS GENERAL
 CORPORATION AND TRANQUILITY APARTMENTS LTD., Appellants

                                         V.

                             JOEL R. SCOTT, Appellee


                     On Appeal from the 80th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2011-21305


                                     ORDER

      The reporter’s record in this case was due March 25, 2014. See Tex. R.
App. P. 35.1. On April 1, 2014, this court granted the parties’ agreed motion to
evenly divide the payment of the deposit for preparation of the record. On May 30,
2014, this court granted the court reporters request for extension of time to file the
record until June 23, 2014, 90 days after its due date. To date, the record has not
been filed with the court.

      Because it appears that the payment of the deposit for preparation of the
reporter’s record was delayed while the parties reached an agreement on the
division of the costs, we will grant the reporter additional time to complete the
record. We order Michelle Tucker, the official court reporter, to file the record in
this appeal on or before August 15, 2014. No further extensions will be
entertained absent exceptional circumstances.

      The trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Michelle Tucker
does not timely file the record as ordered, the court may issue an order directing
the trial court to conduct a hearing to determine the reason for the failure to file the
record and consideration of any appropriate sanctions.



                                   PER CURIAM